United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1446
                                    ___________

Julius Perry,                          *
                                       *
      Plaintiff - Appellant,           *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Marvin Runyon, in his official         * Western District of Missouri.
capacity as Postmaster General of      *
the United States,                     *      [UNPUBLISHED]
                                       *
      Defendant - Appellee.            *
                                  ___________

                              Submitted: September 17, 1999

                                   Filed: November 4, 1999
                                    ___________

Before RICHARD S. ARNOLD and LOKEN, Circuit Judges, and SIPPEL,* District
Judge.

PER CURIAM.

       Julius Perry was terminated by the United States Postal Service in July 1995 for
an incident in which he was “argumentative, loud and screaming at your supervisor,”
and for his many prior instances of abusive and disruptive behavior. After exhausting


      *
       The HONORABLE RODNEY W. SIPPEL, United States District Judge for the
Eastern and Western Districts of Missouri, sitting by designation.
his administrative remedies, including unsuccessful arbitration, Perry commenced this
action against the Postmaster General, alleging that the termination was motivated by
age, race, and disability discrimination, and was unlawful retaliation for Perry’s EEO
complaints and successful appeal to the Merit Systems Protection Board in the late
1980’s. The district court1 granted summary judgment dismissing all his claims. Perry
appeals the dismissal of his unlawful retaliation claim, arguing that a jury could find
that he was fired for his prior discipline problems, and that there was a causal relation
between this adverse employment action and his prior EEO complaints.

     After careful review of the record, giving Perry the benefit of all inferences that
may reasonably be drawn from the evidence and reviewing the grant of summary
judgment de novo, we affirm for the reasons stated in the district court’s Order dated
November 26, 1997.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri.

                                          -2-